PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Watanabe et al.
Application No. 14/411,664
Filed: 29 Dec 2014
For: SUPPORT DEVICE AND SYSTEM FOR ARTICLE PICKING OR SORTING WORK
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a) filed February 28, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

On July 27, 2017, the Office mailed a Notice Requiring Inventor’s Oath or Declaration, stating applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor no later than the date on which the issue fee is paid. On October 20, 2017, applicant submitted declarations and substitute statements signed by, or with respect to, each inventor. However, applicant did not provide a substitute statement executed by the second applicant on behalf of the two non-signing inventors by the time of the payment of the issue fee on October 27, 2017. Accordingly, the application became abandoned on October 28, 2017. On November 3, 2017, the Office mailed a Notice of Abandonment. 

Applicant has satisfied the requirements of 37 CFR 1.137(a). Applicant submitted (1) the required reply in the form of declarations and substitute statements signed by, or with respect to, each inventor, (2) a $2100 petition fee, and (3) a proper statement of unintentional delay. In addition, applicant provided a signed statement setting forth the facts and circumstances surrounding the extended delay, which supports a conclusion that the entire period of delay was unintentional.

This application is being forwarded to the Office of Data Management.




Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.